Case 18-11625-LSS Doc 418 _ Filed 08/29/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT

District of Delaware

In re: Tintri, Inc

 

Case No. 18-11625

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111 (a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e) (2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

TRC MASTER FUND LLC
Name of Transferee

Name and Address where notices to transferee
should be sent:

TRC MASTER FUND LLC
Attn: Terrel Ross

PO Box 633

Woodmere, NY 11598

Phone: 516-255-1801
Last four digits of Acct#: N/A

Name and address where transferee payments
should be sent (if different from above):

Phone: N/A
Last four digits of Acct#: N/A

MSys Technologies LLC
Name of Transferor

Court Claim # (if known): 12
Amount of Claim: USD$132,816.00
Date Claim Filed: 8/16/2018

 

Phone: (770) 331-2472
Last four digits of Acct.#: N/A

Name and Current Address of Transferor:
MSys Technologies LLC

11539 Park Woods Cir, Ste 702
Alpharetta, GA 30005

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best of my knowledge and belief.

By: /s/Terrel Ross
Transferee/Transferee’s Agent

Date: August. 2/2019

Penalty for making a false statement: Fine up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 18-11625-LSS Doc 418 _ Filed 08/29/19 Page 2 of 3

Exhibit Ato Assignment of Claim

TO: United States Bankruptcy Court (“Bankruptcy Court”)
District of Delaware
Attention: Clerk

AND TO: Tintri, Inc. (Debtor)
Case No. 18-11625

Claim #12

MSys Technologies LLC, its successors and assigns (“Assignor’), for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, does hereby unconditionally and irrevocably sell, transfer and assign unto:

TRC MASTER FUND LLC
PO Box 633

Woodmere, NY 11598
Attention: Terrel Ross

its successors and assigns (“Assignee”), all of Assignor’s rights, title, interest, claims and causes of action in and to,
or arising under or in connection with its Claim in the amount of USD$132,816.00 (“Claim against the Debtor in the
Bankruptcy Court, or any other court with jurisdiction over the bankruptcy proceedings of the Debtor.

Assignor hereby waives any objection to the transfer of the Claim to Assignee on the books and records of the Debtor and
the Bankruptcy Court, and hereby waives to the fullest extent permitted by law any notice or right to a hearing as may be
prescribed by rule 3001 of the federal Rules of Bankruptcy procedure, the Bankruptcy code, applicable local bankruptcy
rules or applicable law. Assignor acknowledges and understands, and hereby stipulates, that an order of the Bankruptcy

Court may be entered without further notice to Assignor transferring the Claim and recognizing the Assignee as the sole
owners and holders of the Claim.

Assignor further directs each Debtor, the Bankruptcy Court and all other interested parties that all further notices relating

to the Claim, and all payments or distributions of money or property in respect of the Claim, shall be delivered or made to
the Assignee.

IN WITNESS WHEREOF, THIS EVIDENCE OF TRANSFER OF CLAIM IS EXECUTED THIS — 28th DAY OF
August , 2019.

 

 

 

 

ASSIGNOR: MSys Technologies LLC ASSIGNEE: TRC MASTER FUND LLC
Bn ZE Qa 2
(Signatur&} (Signature)
SANJAY SEHGAL Terrel Ross
(Print Name) (Print Name)
CEO and President Managing Member

 

 

(Title) (Title)
8/28/2019 Case 18-11625-LSS Doc #tigre-Fipsq GSproPpaet Page 3 of 3

 

11539 Park Woods Cir, Ste 702
Alpharetta, GA 30005-2413

DATE FILED: 8/6/2018
BARDATE: 5/3/2019
CLAIM FACE VALUE: $132,816.00

SEND
EMAIL

 

625
UNS

$132,816.00

$132,816.00

hitps://cases.omniagentsolutions.com/claimdocket?clientid=CsgAAncz%2b62z4 EiSrcSkcMmZ%2bdxUV9 1 MQoxCAwikwti KyeGSfik1CGht%2bhOzCof... 1/4
